Citation Nr: 1447864	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine, with a right L5 radiculopathy. 

3.  Entitlement to a compensable evaluation for diverticulitis with hypertrophic haustral and a scattered left sigmoid colon. 

4.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), with hiatal hernia and gastritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1975 and from February 2005 to May 2006.  Further, the record indicates the Veteran had additional service in the Reserves. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In June 2010, the Board, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for hypertension.  The Board also remanded the claims for higher initial evaluations for the lumbar spine disorder, diverticulosis, and GERD for further development to include new VA medical examinations to evaluate the nature and etiology of these disabilities, as well as readjudication of the claims once the development was completed.

The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2011 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's June 2010 decision to the extent it declined to reopen a clam of service connection for hypertension, and remanded the claim to the Board for action consistent with the terms of the joint motion.

The record reflects the Board subsequently determined that new and material evidence had been received to reopen the claim of service connection for hypertension, reopened the claim, and remanded it for further development.  In August 2013, the Board again remanded the claims for additional development. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that hypertension was not due to the Veteran's first period of active duty. 

2.  Hypertension was diagnosed on entrance examination for the Veteran's second period of active duty but there is clear and unmistakable evidence that hypertension did not increase in severity during this second period of active duty service.  

3.  The most probative evidence of record shows that the Veteran's DJD of the lumbar spine was not manifested by flexion limited to 30 degrees or less even taking into his accounts of pain; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes as defined by regulation at any time during the appeal period; and/or at least mild incomplete paralysis of the sciatic nerve.  

4.  The most probative evidence of record shows that the Veteran's diverticulitis with hypertrophic haustral and a scattered left sigmoid colon has not been productive of moderate frequent episodes of bowel disturbance with abdominal distress at any time during the appeal period.

5.  The most probative evidence of record shows that the Veteran's GERD with hiatal hernia and gastritis was not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  The criteria for an initial rating in excess of 20 percent for DJD of the lumbar spine have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2013).

3.  The criteria for an initial compensable rating for diverticulitis with hypertrophic haustral and a scattered left sigmoid colon have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2013).

4.  The criteria for an initial disability rating in excess of 10 percent for GERD with hiatal hernia and gastritis are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in September 2006 and June 2007 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, private and VA treatment records have been obtained and considered in substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). Moreover, the Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Further, the Veteran was afforded VA examinations in October 2010, November 2010, February 2011, and September 2011, and November 2013 in conjunction with the claims.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's claims as well as substantially comply with the Board's remand instructions because they include interviews with the Veteran and/or a review of the record as well as full physical examinations addressing the relevant criteria.  Id; Also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has been afforded a hearing before an AVLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the AVLJ fully explain the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can proceed to adjudicate the claims based on the current record.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's VBMS and Virtual VA claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  Specifically, the Veteran asserts that his hypertension began after his first period of active duty from June 1973 to July 1975, but prior to his second period of active duty beginning in February 2005 and it was made worse by this second period of active duty.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service, and 2) was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this regard, it has been held that a pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and frequency of his current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

With the above criteria in mind, the Board notes that the Veteran does not claim that his current hypertension is due to his first period of active duty.  Moreover, the Board finds that the record does not show that his current hypertension is due to his first period of active duty.  In this regard, the Board notes that the service treatment records from his first period of active duty are silent as to symptoms and/or a diagnosis of hypertension.  Post service records fail to show a history or a diagnosis of hypertension in the first post service year or for that matter until 1992.  No medical opinion links current hypertension to his first period of active duty and the Veteran does not contend that his hypertension has continued since his first period of active duty.  Likewise, neither the Veteran nor his representative has the medical expertise to associate hypertension to his first period of active duty.  Accordingly, a basis to award service connection for hypertension to his first period of active duty has not been presented.  

As to the Veteran's second period of active duty, medical records show the Veteran was diagnosed with hypertension in 1992-13 years before this period of service.  The pre-service record also shows that the Veteran has been receiving care for his hypertension on a consistent basis from VA and private physicians since 2000.  On his January 2005 pre-deployment examination upon his entry onto his second period of active duty, it was also noted the Veteran suffers from hypertension that is controlled by medication.  

Therefore, since the uncontradicted medical evidence of record shows that when examined for enrollment into his second period of active duty service the Veteran was diagnosed with hypertension, the Board finds that the presumption of soundness does not apply to this claim.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Having found that the Veteran's hypertension preexisted his second period of military service, the next question for the Board to consider is whether it underwent a permanent worsening during that military service (i.e., aggravated beyond its natural progression).  See 38 C.F.R. § 3.306(a); Davis, supra.

In this regard, service treatment records from the Veteran's second period of active duty are negative for complaints, diagnoses, or treatment for hypertension except for the March 2006 separation examination.  In this regard, when examined in March 2006 it was noted that the Veteran's had hypertension and noted that he used medication to control his hypertension.  The examiner, however, does not specifically indicate a worsening, such as an increased dosage or additional medications.  

Following the second period of military service, the extensive VA and private treatment records associated with the Veteran's claims file note his continuous treatment for hypertension, including the continued use of medication.  An April 2011 VA treatment record shows a second hypertension medication was prescribed to help better control the Veteran's blood pressure.  This is the first indication that additional medication was needed.  However, these records do not contain any etiological opinions as to whether the Veteran's hypertension was aggravated by his second period of active duty, as he is alleging.  

Concerning this determinative issue, the Veteran was scheduled for a VA examination in November 2013.  The VA examiner confirmed a diagnosis of hypertension and noted that he used medication to control his hypertension.  Further, the VA examiner also noted that the Veteran's hypertension did not pre-exist his first period of active duty and it was not incurred in or aggravated by this period of service since it did not exist.  The examiner also found the Veteran to be competent and credible in his assertions that his hypertension began after his first period of service, but prior to the second.  As to the second period of active duty, the examiner concluded that there is clear and unmistakable evidence that the Veteran's hypertension pre-existed this period of service.  The examiner thereafter opined that the Veteran's hypertension was less likely as not aggravated beyond its natural progression by the second period of active service since the Veteran was on the same blood pressure medication until April 2011, when a second medication was added, which was 6 years after his separation from service.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the lay claims, the Board finds that diagnosing a permanent worsening of the preexisted hypertension requires special medical training that lay persons like the Veteran and his representative do not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions found in the record that the Veteran's second period of military service caused a permanent worsening of his preexisted hypertension is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In summary, given the lack of treatment for hypertension while on his second period of active duty; the fact that the Veteran did not have to change his medication for his hypertension until many years after his separation from his second period of active duty; and the opinion by the April 2011 VA examiner that the Veteran's hypertension was less likely as not aggravated beyond its natural progression by the second period of active service, the Board finds that the record contains clear and unmistakable evidence that the claimant's hypertension was not worsened by his second period of active service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. §§ 3.304(b), 3.306(a); VAOPGCPREC 3-2003.  Accordingly, the Board finds that entitlement to service connection must be denied even though the record shows that he entered his second period of active service with this disability.  Id. 

Having decided that the Veteran's hypertension preexisted his second period of active service and the record contains clear and unmistakable evidence that the claimant's hypertension was not aggravated by that service, the Board finds that no discussion is warranted as to direct service connection to his second period of service because this theory of entitlement is not applicable to this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

III.  The Increased Rating Claims

The Veteran claims that his service connected disabilities are worse than rated and therefore warrant increased ratings.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


a.  DJD of the Lumbar Spine

The Veteran's low back disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code(DC) 5010-5242, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2013).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The Board notes the Veteran has a substantial amount of VA and private treatment records spanning the entire appeals period.  The Veteran routinely underwent physical therapy and reported complaints of constant back pain, with pain radiating down his legs, bilaterally.  A June 2008 VA treatment record notes the Veteran requires the use of a cane and brace.  Also, a July 2008 VA treatment record noted range of motion of the trunk to 70 degrees, but did not provide any other clinical findings.  Further, an October 2008 private treatment record from Dr. Maddox noted a diagnosis of lower extremity, bilateral radicular pain.  However, while these records show the Veteran's continued complaints of pain and treatment for his lumbar spine disability, they do not contain any objective range of motion findings sufficient to assign higher ratings at any point during the appeal.  They are also negative for a diagnosis of ankylosis and physician ordered bed rest.

During the Veteran's initial VA compensation examination in August 2007 he reported pain in his low back, radiating into both legs since 2006.  The examiner noted the results of a nerve conduction velocity/ electromyogram in June 2006 noted only right L5 radiculopathy.  The Veteran reported the use of a cane to ambulate.  He denied any incapacitating episodes and also denied any limitations in his ability to care for himself or his activities of daily living.  At the time of this examination, the Veteran was employed.  

Upon physical examination, no deformity was noted.  There was also no pain on palpation or muscle spasms present.  Range of motion testing revealed flexion to 50 degrees; extension to15 degrees; bilateral lateral flexion to 20 degrees; and, bilateral lateral rotation to 25 degrees.  The Veteran reported pain at the end points.  The examiner noted there was no evidence of additional loss of motion due to pain, weakness, fatigue, or incoordination.  Additionally, there was no indication of bowel or bladder impairments as a result of the Veteran's lumbar disability.  

The Veteran was next examined in November 2010.  At that time, the Veteran again reported pain in his back radiating to both legs, with intermittent pain and numbness.  He reported that he now requires the use of a brace, nearly constantly.  The Veteran also reported that he no longer works in physical labor, but supervises from a desk.  He denied complete incapacitation.  

Upon physical examination, there was no evidence of muscle spasms, tenderness, or muscle atrophy.  Range of motion testing revealed flexion to 15 degrees; extension to 4 degrees; left lateral flexion to 12 degrees; right lateral flexion to 18 degrees; and, bilateral lateral rotation to 20 degrees.  The Veteran complained of pain at the endpoints of all motions.  As noted by the August 2007 VA examiner, there was no evidence of additional loss of motion due to pain, weakness, fatigue, or incoordination.  Additionally, there was no indication of bowel or bladder impairments as a result of the Veteran's lumbar disability.  

Thereafter, the Veteran was examined in February 2011.  This time, the Veteran reported constant pain that does not radiate.  He denied any bowel or bladder impairment, as well as no erectile dysfunction.  The Veteran stated he occasionally wears a back brace.  He denied any limitations in his ability to care for himself for in his activities of daily living.  Finally, there was no evidence provided that the Veteran lost any time from work in the last 12 months or had any doctor prescribed bed rest because of his low back disability.  

Upon physical examination, the Veteran had some tenderness and spasm of the upper lumbar spine.  Straight leg raising test was positive, bilaterally, at 80 degrees in the right, and 75 degrees on the left. There was no indication of sensory loss in either lower extremity.  Range of motion testing revealed flexion to 70 degrees; extension to 30 degrees; left and right lateral flexion to 40 degrees; and, left and right lateral rotation to 55 degrees.  There was no additional loss of function with repetitive motion and no objective signs of pain noted with the examinations.  

The Veteran was again examined in September 2011.  The VA examiner noted the Veteran's complaints of severe constant pain in the low back, and radiation into the legs with intermittent tingling and numbness.  In additional, the Veteran reported he was incapacitated 12 times in the last 12 months, each time lasting 3 days; however, the examiner noted that there is no evidence that the bed rest was prescribed by the Veteran's physician.  The examiner also noted the Veteran uses a brace daily and a cane for ambulation.  The Veteran denied bowel and bladder problem.  As for any functional impairment, the Veteran reported that his back disability affects his ability to lift and carry objects.  Further, the Veteran reported that he has problems with exercising, doing chores, and requires assistance during a flare-up.  The examiner also indicated that the Veteran is currently unemployed and has been for about a year.  

On physical examination, the examiner noted there was no objective evidence of guarding, spasms, or tenderness.  Further, a straight leg raise test was negative and a sensory examination of the Veteran's extremities was normal.  Range of motion testing revealed flexion to 60 degrees; extension to 30 degrees; right and left lateral flexion to 20 degrees; and, right and left lateral rotation to 30 degrees.  Based on the Veteran's reported symptoms and the objective findings, the examiner stated the Veteran is capable of sedentary work.  

Most recently, the Veteran was examined in November 2013.  During this examination, the Veteran again reported the symptoms previously noted in his numerous VA examinations.  Again, there was no evidence of bowel or bladder impairment, or any indication the Veteran was placed on doctor prescribed bed rest.  

Range of motion testing revealed flexion to 50 degrees; extension to 20 degrees; right and left lateral rotation to 15 degrees; and, right and left lateral flexion to 15 degrees.  Pain was noted at the end points of all movements.  In addition, the Veteran was able to perform repetitive testing but the examiner noted pain on movement and less movement than normal.  There was no objective evidence of tenderness, pain, guarding, or muscle spasms.  Muscle strength, deep tendon reflexes, and sensory tests were normal.  The VA examiner specifically stated there was no evidence of radiculopathy in either extremity.  

Based on the above findings, the Board finds that the most probative evidence of record does not support a finding that the Veteran is entitled to the next higher 40 percent rating for his service-connected lumbar spine disability at any point during this appeal, which requires flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this regard, the Veteran's forward flexion of the thoracolumbar spine was noted to be to 50 degrees, 15 degrees, 70 degrees, 60 degrees, and 50 degrees during the August 2007, November 2010, February 2011, September 2011, and November 2013 VA examinations, respectively.  While there is one notation of flexion of 15 degrees, which is less than 30 degrees, the Board notes that this finding is so far removed from the other range of motion findings taken both before and after this examination that its probative value is less than these other range of motion findings.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  In addition, there is simply no evidence of ankylosis and in the absence of ankylosis the Board may not rate his service-connected low back disability as ankylosis at any time during the pendency of the appeal.  Johnston v. Brown, 10 Vet. App. 80 (1997); Also see Hart, supra.  

For the entire period on appeal, the Board has considered whether higher disability ratings are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2013) and 4.45 (2013).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his numerous VA examinations and described in detail above.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2013), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion, was predominately in the 50 to 70 degree range.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id; see 38 C.F.R. § 4.40.  

Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the Court found the Board had failed to address painful motion and the applicability of 38 C.F.R. §4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id.  Here, throughout the course of the entire appeal, the numerous VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc, which is already contemplated by the range of motion measurements set forth in the reports.  Thus, the Board finds that a higher rating is not warranted for any rating period on appeal based on limitation of motion even with consideration of painful motion and other factors.  See Hart, supra.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  Here, however, the Veteran reported incapacitating episodes several times throughout his appeal, but at no point did he claim it was prescribed by a doctor.  There is no evidence to support that the Veteran was prescribed bed rest by a physician during this time, and there is no documentary evidence the Veteran has had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period during the pendency of the appeal as is required for a 40 percent rating.  See Hart, supra.  Therefore, an increased rating is not warranted under Diagnostic Code 5243.

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

In this regard, throughout the entire appeal, the Veteran has specifically denied any weakness or loss of bowel or bladder control as a result of his lumbar spine disability.  Moreover, the record is negative for objective evidence of this symptomatology.  Therefore, the Board finds that an increased rating is not warranted at any time during the pendency of the appeal under these Diagnostic Codes.  Hart, supra.

Concerning whether the Veteran suffers from any neurological manifestations pertaining to his lower extremities, the Board notes the Veteran was diagnosed with radiculopathy of the right lower extremity during this appeal.  The RO has included right lower extremity radiculopathy in the Veteran's disability, indicating that it is noncompensable.  Moreover, the treatment records document his complaints, treatment for pain radiating into his legs.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that the Veteran's diagnosed right lower extremity radiculopathy, which is currently listed as a symptom of his back disability, is not productive of a separate compensable rating.  The Board has reached this conclusion because, which the record contains subjective complaints of radiating pain, it is uniformly negative for objective evidence of adverse neurological symptomatology, such as muscle weakness/atrophy, decreased sensation, and decreased reflexes.  Moreover, at no point during this appeal has the Veteran's claims of radiculopathy been described as even "mild" in severity.  Further, the most recent examination in November 2013 specifically determined there was no evidence of radiculopathy in either extremity, despite his claims of numbness and tingling in his legs.  Therefore, the Board finds that an increased rating is not warranted at any time during the pendency of the appeal under this Diagnostic Code.  Hart, supra.

b.  Diverticulitis

The Veteran's service-connected diverticulitis with hypertrophic haustral and a scattered left sigmoid colon is currently rated as noncompensable under Diagnostic Code 7319.  38 C.F.R. § 4.114.  As an initial matter, the Board notes that diverticulitis is listed under Diagnostic Code 7327, which instructs that when rating diverticulitis, it should be rated as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  As such, the RO has determined that Diagnostic 7319 is most appropriate in this instance and, as will be explained below, the Board agrees.  

Under Diagnostic Code 7319, a 0 percent rating is assigned for mild disturbance of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Further, 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078. 

Here, numerous VA and private treatment records noted the Veteran's complaints associated with his intestinal disorders.  In this regard, the Veteran's symptoms include acid reflux, for which he is taking medications, and complaints of an upset stomach.  

On VA examination in August 2007, the examiner noted the Veteran's history of colon polyps and hemorrhoids, for which he is also in receipt of service connection.  The examiner also noted the Veteran suffers from reflex, but no dysuria, gross hematuria, or incontinence.  The Veteran reported daily nausea, vomiting approximately one time a week, diarrhea, and constipation.  Despite the Veteran's reported symptoms, the examiner noted there has been no change in his weight.  Upon physical examination, the Veteran's abdomen was soft, nontender, nondistended, with positive bowel sounds, and no organomegaly.  The examiner provided a diagnosis of diverticulitis with resolved colon polyps and hypertrophic haustra.  With regards to the hypertrophic haustra, the examiner specifically noted that this is not a disease and is not causing any symptomatology, but an incidental finding to the colonoscopy.  According to the examiner, the Veteran's disability has not affected his activities of daily living or his employment.  

The Veteran was again examined in November 2010, at which time, he denied any flares of diverticulitis and did not require antibiotics.  The Veteran also described constipation as a near constant problem as well as abdominal bloating with occasional cramping, pain, and some discomfort.  He denied being nauseated and was not losing weight.  Physical examination showed the Veteran has bowel movements and diffuse sensation of bloating and fullness.  However, there was no indication of masses or hepatosplenomegaly.  Moreover, there was no discrete significant discomfort on examination.  

A September 2011 general medical examination noted the Veteran's complaints of vomiting, nausea, constipation, diarrhea, indigestion, and heartburn.  He reported constant epigastric pain.  Physical examination found the abdomen normal, with normal bowel sounds and no palpable masses, ascites, or abdominal guarding.  There was slight lower left quadrant tenderness upon deep palpation.  The examiner determined that the Veteran was not unemployable as a result of his complaints associated with this disability.  

The Veteran was most recently examined in November 2013.  The examiner noted the Veteran takes daily stool softener, but no other medications.  Upon physical examination, the examiner found there was no bowel disturbance with abdominal distress, exacerbations or attacks of the intestinal condition, weight loss, or malnutrition.  The examiner noted there were no other significant test findings or results.  Finally, it was opined that this disability did not have any functional impact on the Veteran.    

In summary the evidence of record, including that from the Veteran, VA physicians, and VA examiners confirms that the Veteran has suffered from occasional symptoms such as abdominal pain, diarrhea, and constipation since the onset of his disability.  However, the Board finds that this adverse symptomatology does not equate to at least moderate frequent episodes of bowel disturbance with abdominal distress, as is required for a compensable rating under Diagnostic Code 7319.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

The Board has considered the propriety of assigning a higher, or separate, rating under one of the other diagnostic criteria.  In this regard the Board notes that a tandem evaluation under Diagnostic Codes 7319 and 7323 is not precluded by 38 C.F.R. § 4.114.  However, the record contains no medical evidence of colitis.  Therefore, the Board finds separate or a higher rating for ulcerative colitis under Diagnostic Code 7323 is not warranted at any time during the pendency of the appeal.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

There is also no record of resection of the large or small intestine secondary to the Veteran's service-connected disability, or a history of fistula secondary to his service-connected irritable bowel disease (or otherwise).  Therefore, the Board finds that an evaluation under 38 C.F.R. § 4.114, Diagnostic Codes 7328, 7329 and/or 7330 is not warranted at any time during the pendency of the appeal.  Id.

Additionally, while the Veteran does complain of occasional bouts of diarrhea and constipation, there is no medical evidence of sphincter impairment at any time during the appeal period, so the criteria for a separate or a higher rating under the impairment of sphincter control provisions of 38 C.F.R. § 4.114, Diagnostic Code 7332 are not met any time during the pendency of the appeal.  Id. 

A higher rating under 38 C.F.R. § 4.114, Diagnostic Codes 7333, 7334, or 7338 is also not warranted because the Veteran has not been diagnosed with stricture or prolapse of the rectum or anus, or an inguinal hernia secondary to his service-connected diverticulitis with hypertrophic haustral and a scattered left sigmoid colon.  Id. 

The Board accordingly finds that the schedular criteria for a compensable rating for diverticulitis with hypertrophic haustral and a scattered left sigmoid colon under 38 C.F.R. § 4.114, Diagnostic Code 7319 and for a higher or separate rating under some other diagnostic criteria have not been met at any time during the appeal period.  Id.

c.  GERD

The Veteran is currently assigned a disability rating of 10 percent for GERD under 7346 (2013) (addressing a hiatal hernia).  GERD is not a disability that is specifically listed in the Schedule for Rating Disabilities and, in such cases, will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  In this case, the Board agrees that DC 7346 is the most applicable diagnostic code. 

Under DC 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2013).

At the August 2007 VA examination, the Veteran reported chronic heartburn, reflux, and epigastric burning sensation that would radiate up his chest and into his throat.  The Veteran also reported daily nausea and vomiting once a week.  However, he denied any hemoptysis, dysphagia, odynophagia, and changes in his weight.  Upon physical examination, the Veteran's abdomen was soft, nontender, nondistended, with positive bowel sounds, and no organomegaly.  According to the examiner, the Veteran's disability has not affected his activities of daily living or his employment.  

The Veteran was again examined in November 2010, at which time he described constipation as a near constant problem as well as abdominal bloating with occasional cramping, pain, and some discomfort.  He denied being nauseated and was not losing weight.  Physical examination showed the Veteran has bowel movements and diffuse sensation of bloating and fullness.  However, there was no indication of masses, hepatosplenomegaly, and no discrete significant discomfort on examination.  

A September 2011 general medical examination noted the Veteran's complaints of vomiting, nausea, constipation, diarrhea, indigestion, and heartburn.  He reported constant epigastric pain.  Physical examination found the abdomen normal, with normal bowel sounds, and no palpable masses, ascites, or abdominal guarding.  There was slight lower left quadrant tenderness upon deep palpation.  The examiner determined that the Veteran was not unemployable as a result of his complaints associated with this disability.  

The Veteran was most recently examined in November 2013.  The examiner noted the Veteran reported pyrosis (heartburn).  Upon physical examination, the examiner noted there was no esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The examiner noted there were no other significant test findings or results.  Finally, it was opined that this disability did not have any functional impact on the Veteran.  

The remaining record, to include VA and private treatment records, does not suggest that the Veteran has substernal arm or shoulder pain as a result of his GERD.  VA treatment records show the Veteran has been seen on a consistent basis for his heartburn and related symptoms, which are largely inclusive of those noted in the VA examinations above.  

Given the above record, the Board finds that the most probative evidence of record shows that, although the Veteran has some reflex and heartburn, his GERD is not manifested any of the other symptoms required for a 30 percent rating, to include substernal arm or shoulder pain.  Further, the evidence shows the Veteran's reported symptoms have not been productive of considerable impairment of health.  Thus, the Board finds that the Veteran's GERD more nearly approximates his currently assigned 10 percent rating and an increased rating is denied.  38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346.   This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

Other Considerations

As to the Veteran's claims that disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology at all times during the pendency of the appeal.  Therefore, referral for an extra-schedular evaluation is not warranted.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, even taking into account the Veteran's other service connected disabilities, the Board finds that nothing in Johnson changes the above reasoning.  

In reaching the above conclusions, the Board has also not overlooked the Veteran's own statements and those submitted in support of his claim for a higher rating regard to the severity of his low back disability, diverticulitis, and GERD.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, gastrointestinal disturbance, and heart burn.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the disabilities provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Court has held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that in a December 2013 rating decision the RO denied the TDIU issue.  The Veteran was notified of this unfavorable decision and did not file a notice of disagreement.  The Board thus finds that finds that this issue was separately adjudicated and that the Board does not have jurisdiction over the issue.  Since that time period, the record does not separately raise another TDIU claim as a component of the Veteran's service-connected disabilities.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied. 

Entitlement to an initial evaluation in excess of 20 percent for DJD of the lumbar spine, with a right L5 radiculopathy is denied.  

Entitlement to a compensable evaluation for diverticulitis with hypertrophic haustral and a scattered left sigmoid colon is denied.  

Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), with hiatal hernia and gastritis is denied.



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


